UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-4588


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONTE JAWUANE BAKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:15-cr-00090-WO-1)


Submitted: March 21, 2017                                         Decided: March 28, 2017


Before WILKINSON and THACKER, Circuit Judges, and DAVIS, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North Carolina, for
Appellant. Sandra Jane Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monte Jawuane Baker pled guilty to being a felon in possession of ammunition, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). The district court sentenced Baker

to 71 months’ imprisonment. In accordance with Anders v. California, 386 U.S. 738

(1967), Baker’s counsel has filed a brief certifying there are no meritorious grounds for

appeal. Baker has filed a pro se supplemental brief, contending that the district court

plainly erred in calculating his base offense level under U.S. Sentencing Guidelines

Manual § 2K2.1(a)(2) (2014) because his predicate convictions no longer qualified as

crimes of violence in light of Johnson v. United States, 135 S. Ct. 2551, 2563 (2015), and

that counsel was ineffective in failing to raise this issue at sentencing and on appeal. We

affirm the district court’s judgment.

       We first review the adequacy of the Fed. R. Crim. P. 11 hearing; because Baker

did not move to withdraw his guilty plea, we review the hearing for plain error. United

States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). Before accepting a guilty plea, the

district court must conduct a plea colloquy in which it informs the defendant of, and

determines he understands, the rights he is relinquishing by pleading guilty, the charges

to which he is pleading, and the maximum and mandatory minimum penalties he faces.

Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court also must ensure that the plea was voluntary and not the result of threats, force,

or promises not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and “that

there is a factual basis for the plea,” Fed. R. Crim. P. 11(b)(3). Although the district


                                             2
court failed to advise Baker of the immigration consequences of his plea, Fed. R. Crim. P.

11(b)(1)(O), Baker is an American citizen, and thus we conclude that this minor omission

did not affect Baker’s substantial rights. See United States v. Davila, 133 S. Ct. 2139,

2147 (2013) (stating that, to demonstrate effect on substantial rights in Rule 11 context,

defendant “must show a reasonable probability that, but for the error, he would not have

entered the plea” (internal quotation marks omitted)). We conclude that Baker’s plea was

supported by a factual basis and was knowing and voluntary.

       Next, we review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Sentencing Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and

sufficiently explained the selected sentence.    Id. at 49-51.   If a sentence is free of

“significant procedural error,” then we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.” Id. at 51. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.”          United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Baker contends that the district court plainly erred in applying the USSG

§ 2K2.1(a)(2) base offense level because his predicate convictions no longer qualify as

crimes of violence in light of Johnson. Because Baker did not object to his Guidelines


                                            3
calculations in the district court, we review this issue for plain error. United States v.

Moore, 810 F.3d 932, 939 (4th Cir. 2016). “[W]e may reverse only on a finding that (1)

there was error, (2) that was plain, (3) that affected substantial rights, and (4) that

seriously affected the fairness, integrity, or public reputation of judicial proceedings.” Id.

(alterations and internal quotation marks omitted). The Supreme Court recently held that

Johnson does not apply to the advisory Sentencing Guidelines. Beckles v. United States,

__ S. Ct. __, __, No. 15-8544, 2017 WL 855781, at *5-6 (U.S. Mar. 6, 2017). Thus, we

conclude that the district court did not plainly err in applying the USSG § 2K2.1(a)(2)

offense level.

       We discern no other procedural error in Baker’s sentence. Moreover, we conclude

that Baker’s arguments fail to overcome the presumption of reasonableness accorded his

within-Guidelines sentence. Finally, our review of the record does not conclusively show

that counsel was ineffective and, thus, Baker should raise this claim, if at all, in a

28 U.S.C. § 2255 (2012) motion. See United States v. Faulls, 821 F.3d 502, 507-08 (4th

Cir. 2016).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Baker, in writing, of the right to

petition the Supreme Court of the United States for further review. If Baker requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then




                                              4
counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Baker.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                           5